DETAILED ACTION
This action is in response to claims filed 05/26/2021 for application 15/845509 filed 12/18/2017. Claims 1, 4, 7, 9-11, 16, 17, 19, and 20 are amended and Claim 21 is newly presented. Claims 1-7 and 9-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 has been amended, however the claim is still presented as "original".   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 19, the term “sufficient” is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what degree of consensus would be considered sufficient or insufficient. Additionally, claims 19 and 20 recite similar terms “sufficient” and “insufficient” and are rejected with the same reasoning. Thus the claims are indefinite.

The term “most” in claim 21 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is an approximation and it is not clear to the examiner. Clarification is required. 

Claims 2-7 and 9-18 are rejected for being dependent on a base claim without curing any of the deficiencies. 
Claim Rejections - 35 USC § 101
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claims 1 recites, in part, obtaining a set of decision alternatives, obtaining input from the decision makers, analyzing a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, and interacting with the decision makers. The limitations of obtaining a set of decision alternatives, further obtaining input decision makers and analyzing a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and setting up communication channels between the decision makers are a method of organizing human activity. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device” and “processor device”. The – “memory device” and “processor device”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a processor device to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

	Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: a step of presenting to the decision makers the decision as a ranked list of the decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
As noted above, the claim does recite the additional element “processor device”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible. 

claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of analyzing the degree of consensus comprises measuring the degree of consensus for each decision alternative across the set of decision makers. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of analyzing the degree of consensus comprises identifying sub-groups of decision makers that agree with one another across the set of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: a step of facilitating termination of the decision process by comparing the analysis of the degree of consensus to at least one pre-determined threshold. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 


	Regarding claim 6, the rejection of claim 5 is further incorporated, and further, the claim recites: wherein the step of facilitating termination of the decision process further comprises presenting to the decision makers a visualization of the analysis of the degree of consensus. Presenting data to the decision makers is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. 
The claim further recites: providing an interface by which the decision makers can determine whether the decision process is to be terminated. Providing an interface for decision makers to determine if a decision process should be terminated is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. 
The claim does not include any additional elements that amount to significantly more than the judicial exception. These limitations are just a nominal or tangential addition to the claim, and presenting data and providing an interface are also well-understood, routine and conventional, as evidenced by Perez (“A Mobile Decision Support System for Dynamic Group Decision-Making Problems”, See Fig. 7 and Fig. 9(b)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in 

Regarding claim 7, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the step of actively suggesting comprises using at least one of text messages and speech synthesis to suggest the sub-groups of decision makers and associated subsets of decision alternatives to be discussed. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises setting up communication channels among decision makers belonging to the identified sub-groups. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises providing factual information relating to the decision alternatives under discussion. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises leading the sub-groups through a series of questions designed to help the decision makers re-evaluate their assessments of desirability of the various decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of at least two of the 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of a specified subset of the full set of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker to evaluate each member of a specified subset of the full set of decision alternatives along a specified set of attributes. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 


Regarding claim 15, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 5 is further incorporated, and further, the claim recites: wherein the step of identifying the sub-groups of decision makers comprises: applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. This claim recites mathematical steps in addition to the mental steps identified in the rejection of claim 5, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
claim 17, the rejection of claim 2 is further incorporated, and further, the claim recites: wherein the step of presenting the decision further comprises outputting an assessment of the degree to which that consensus corresponds to provided decision maker preferences. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining input representing the set of decision alternatives comprises actively eliciting from the decision makers a list of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 19, 
Step 1 Analysis: Claim 19 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claim 19 recites, in part, obtaining a set of decision alternatives, obtaining input from the decision makers, analyzing a degree of 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device” and “processor device”. The – “memory device”, “processor device” in the claim are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed 

Regarding claim 20, 
Step 1 Analysis: As noted above, claim 20 recites a processor-readable storage medium which fails the requirement for step 1 analysis as it does not fall within any one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 20 recites, in part, obtaining a set of decision alternatives, obtaining input from the decision makers, analyzing a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, and interacting with the decision makers. The limitations of obtaining a set of decision alternatives, further obtaining input decision makers and analyzing a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, actively facilitating the discussion and setting up communication channels 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, and “processor-readable storage medium”. The – “memory device”, “processor device”, and “processor-readable storage medium” in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a processor device to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

Regarding claim 21, the rejection of claim 19 is further incorporated, and further, the claim recites: wherein: the step of analyzing the degree of consensus comprises 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palomares et al. (A Consensus Model to Detect and Manage Noncooperative Behaviors in Large-Scale Group Decision Making, hereinafter "Palomares") in view of Perez et al. (A Mobile Decision Support System for Dynamic Group Decision-Making Problems, hereinafter "Perez").

Regarding claim 1, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
obtaining input from the decision makers representing indicators of desirability corresponding to the decision alternatives (“Each expert ei ∈ E provides his/her preference on alternatives in X to the moderator.” [pg. 520 left column lines 3-4 note: Examiner is interpreting “expert” to be equivalent to decision maker as noted by Palomares in § A. Group Decision Making. Examiner is also interpreting preference to correspond to indicators of desirability.]);
(“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
(“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be deemed sufficient to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]); and 
However Palomares fails to explicitly teach fails to explicitly teach A system comprising: one or more memory devices; and one or more processor devices operatively coupled to the one or more memory devices and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, the one or more processor devices executing steps comprising:
 and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;

Perez teaches A system comprising [See Fig. 11]: one or more memory devices; and one or more processor devices operatively coupled to the one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], the one or more processor devices executing steps comprising:
 and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
wherein the step of actively facilitating the discussion comprises setting up communication channels between the decision makers (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 2, the combination of Palomares and Perez teaches the system of claim 1, where Perez further teaches wherein the one or more processor devices (“This phase transforms the global information about the alternatives into a global ranking of them, from which the set of solution alternatives is obtained.” [pg. 1247, bottom left column, § Exploitation; note: Examiner is interpreting the set of solution alternatives to include the decision.]). 
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 3, the combination of Palomares and Perez teaches the system of claim 1, where Palomares further teaches wherein the step of analyzing the degree of consensus comprises measuring the degree of consensus for each decision alternative (“
    PNG
    media_image1.png
    367
    456
    media_image1.png
    Greyscale
” [pg. 520, right column, section c); note: cml k is calculated using a consensus matrix using a set of experts. The degree of consensus is computed using cpl k = cml k]).

Regarding claim 4, the combination of Palomares and Perez teaches the system of claim 1, where Palomares further teaches wherein the step of analyzing the degree of consensus comprises identifying sub-groups of decision makers that agree with one another across the set of decision alternatives (“
    PNG
    media_image2.png
    94
    493
    media_image2.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another.]).

claim 5, the combination of Palomares and Perez teaches the system of claim 1, where Palomares further teaches wherein the one or more processor devices execute a step of facilitating termination of the decision process by comparing the analysis of the degree of consensus to at least one pre-determined threshold (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process” [pg. 520, right column, § 3) consensus control, lines 1-4; note: Examiner is interpreting when the consensus reaching process (CRP) ends would equivalent to the termination of the decision process.]).

Regarding claim 6, the combination of Palomares and Perez teaches the system of claim 5, where Palomares further teaches wherein the step of facilitating termination of the decision process further comprises presenting to the decision makers a visualization of the analysis of the degree of consensus (“A visual analysis of the consensus evolution among decision makers’ preferences throughout the discussion process, by means of a CRP monitoring tool to distinguish between those decision makers who move their preferences toward consensus and those ones who do not cooperate to achieve it, would also be very convenient to analyze consensus models.” [pg. 517, left column, ¶1]
Palomares fails to explicitly teach and providing an interface by which the decision makers can determine whether the decision process is to be terminated.
Perez teaches and providing an interface by which the decision makers can determine whether the decision process is to be terminated (“At the end of the decision process, the device will show to the experts the set of solution alternatives as an ordered set of alternatives, marking the most relevant ones [see Fig. 9(b)]. [pg. 1250, left column, § output; note: Examiner is interpreting providing an interface to be equivalent to displaying on a screen of a device a set of solutions thus the selection process has been reached.]).
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 7, the combination of Palomares and Perez teaches the system of claim 4, where Perez further teaches wherein the step of actively suggesting comprises using at least one of text messages and speech synthesis to suggest the sub-groups of decision makers and associated subsets of decision alternatives to be discussed. (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: See Fig. 13 where the system asks a question via text message to change an alternative of the discussion. Thus suggesting a new subset of alternatives to be discussed.]) 
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 9, the combination of Palomares and Perez teaches the system of claim 4, where Perez further teaches wherein the step of actively facilitating the discussion comprises setting up communication channels among decision makers belonging to the identified sub-groups (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Regarding claim 10, the combination of Palomares and Perez teaches the system of claim 1, where Perez further teaches wherein the step of actively facilitating the discussion comprises providing factual information relating to the decision alternatives under discussion (“Due to external factors, e.g., bookings cancelled, a new good restaurant called “Rodizio” is now available to celebrate dinner. Therefore, the list of new alternatives has a new element, and the system suggests that the bad restaurant is removed and the new one is inserted in the discussion subset.” [bottom right column of pg. 1253 – top left column of pg. 1254; note: A booking being canceled or a new restaurant is available would correspond to a “fact” which influences the discussion process among the alternatives.]).
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making [Perez, pg. 1255, left column, § Advantages]

Regarding claim 11, the combination of Palomares and Perez teaches the system of claim 4, where Perez further teaches wherein the step of actively facilitating the discussion comprises leading the sub-groups through a series of questions designed to help the decision makers re-evaluate their assessments of desirability of the various decision alternatives (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8)” [pg. 1250, left column, § Change of alternatives; note: See Fig. 8 for series of questions. Examiner is interpreting asking to replace poor alternatives with new ones and assessing if the experts want to update the discussion to be the same as re-evaluating their assessments of desirability of decision alternatives.]).
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making [Perez, pg. 1255, left column, § Advantages]

Regarding claim 12, the combination of Palomares and Perez teaches the system of claim 1, where Palomares further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of at least two of the decision alternatives. (“
    PNG
    media_image3.png
    192
    522
    media_image3.png
    Greyscale
 ” [pg. 517, § Definition 1, right column, ¶2; note: Examiner is interpreting an assessment of two different alternatives to be equivalent to giving a rating to at least two of the decision alternatives.])

Regarding claim 13, the combination of Palomares and Perez teaches the system of claim 1, where Perez further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of a specified subset of the full set of decision alternatives (“Note that the set of alternatives has six restaurants X = {R1,...,R6}, but we suppose that the experts cannot compare all of them altogether. Thus, they will evaluate only four of them (DSsize = 4), i.e., the initial discussion subset will consist of the first four, X’ = {R1,...,R4}.” [pg. 1252, right column, ¶4, lines 1-5; note: Examiner is interpreting experts evaluating the initial subset of alternatives to be equivalent to giving a rating to a specified subset of alternatives.).
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 15, the combination of Palomares and Perez teaches the system of claim 1, where Palomares further teaches wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value (“
    PNG
    media_image4.png
    336
    511
    media_image4.png
    Greyscale
” [pg. 522, left column, section 5); note: Examiner is interpreting the unanimity parameter to be the equation on the left, and the right would be the pre-determined threshold value, and the stopping criterion would be used to determine when the decision process will be terminated.])

Regarding claim 17, the combination of Palomares and Perez teaches the system of claim 2, where Perez further teaches wherein the step of presenting the decision further comprises outputting an assessment of the degree to which that consensus corresponds to provided decision maker preferences (“the prototype lets the user send his/her preferences to the DSS through a mobile device, and the system returns to the expert the final solution or recommendations to increase the CL, depending on the stage of the decision process.” [pg. 1249, left column, bottom para; note Examiner is interpreting this as outputting a final solution (i.e. decision) which takes into account the preferences of the user. As the consensus level (CL) increases, the final decision will be more “consistent” towards the user’s preferences.]).
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 18, the combination of Palomares and Perez teaches the system of claim 1, where Perez further teaches wherein the step of obtaining input representing the set of decision alternatives comprises actively eliciting from the decision makers a list of decision alternatives (“To do that, the server asks the experts if they agree with the proposed change. If the majority of the experts accept it, the discussion subset of alternatives is updated by changing the worst alternative of the set by the new one or by the first one in the supply list.” [pg. 1251, § Dynamic choice module of alternatives, left column; note: Examiner is interpreting supply list to be a list of decision alternatives. Furthermore actively eliciting would be similar to asking experts what alternatives they want to discuss and updating the supply list to the moderator.]).
[Perez, pg. 1255, left column, § Advantages]

Regarding claim 19, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
obtaining input from the decision makers representing indicators of desirability corresponding to the decision alternatives (“Each expert ei ∈ E provides his/her preference on alternatives in X to the moderator.” [pg. 520 left column lines 3-4 note: Examiner is interpreting “expert” to be equivalent to “decision maker” as noted by Palomares in § A. Group Decision Making. Examiner is also interpreting preference to correspond to indicators of desirability.]);
analyzing a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being deemed sufficient, reporting the decision to the decision makers (“If such degree is enough, the group moves on to the selection process.” [pg. 518 left column, consensus control; note the selection process would correspond to reporting a decision to the decision makers as a set of solutions would be shown to the expert during this time. Examiner is interpreting a degree of consensus is “sufficient” would correspond to a degree of consensus to be “enough”.]);
in response to the degree of consensus being deemed insufficient, actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information; Examiner is interpreting when the moderator has to identify furthest preferences from the consensus to be equivalent to a degree consensus being deemed insufficient.]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is deemed sufficient (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg. 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be deemed sufficient to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]) and
However Palomares fails to explicitly teach A method comprising: in a system comprising one or more processor devices operatively coupled to one or more memory devices and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, the one or more processor devices executing steps comprising:
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises setting up communication channels between the decision makers.
Perez teaches A method comprising: in a system [See Figure 11] comprising one or more processor devices operatively coupled to one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], the one or more processor devices executing steps comprising:
and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
wherein the step of actively facilitating the discussion comprises setting up communication channels between the decision makers (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 20, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
(“Each expert ei ∈ E provides his/her preference on alternatives in X to the moderator.” [pg. 520 left column lines 3-4 note: Examiner is interpreting “expert” to be equivalent to “decision maker” as noted by Palomares in § A. Group Decision Making. Examiner is also interpreting preference to correspond to indicators of desirability.]);
analyzing a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being deemed sufficient, reporting the decision to the decision makers (“If such degree is enough, the group moves on to the selection process.” [pg. 518 left column, consensus control; note the selection process would correspond to reporting a decision to the decision makers as a set of solutions would be shown to the expert during this time. Examiner is interpreting a degree of consensus is “sufficient” would correspond to a degree of consensus to be “enough”.]);
in response to the degree of consensus being deemed insufficient, actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information; Examiner is interpreting when the moderator has to identify furthest preferences from the consensus to be equivalent to a degree consensus being deemed insufficient.]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is deemed sufficient (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg. 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be deemed sufficient to reach that conclusion.).
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information])
However Palomares fails to explicitly teach An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed 
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises setting up communication channels between the decision makers.
Perez teaches An article of manufacture [See Figure 11] comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed cause one or more processor devices operatively coupled to one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], wherein the facilitated decision process comprises:
and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
wherein the step of actively facilitating the discussion comprises setting up communication channels between the decision makers (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the [Perez, pg. 1255, left column, § Advantages]

Regarding claim 21, the combination of Palomares and Perez teaches The method of claim 19, where Palomares further teaches wherein the step of analyzing the degree of consensus comprises identifying sub-groups of decision makers that most agree with one another across the set of decision alternatives (“
    PNG
    media_image2.png
    94
    493
    media_image2.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would most agree with one another.]); and
However Palomares fails to explicitly teach the step of actively facilitating the discussion comprises setting up communication channels among decision makers belonging to the identified sub-groups
Perez teaches the step of actively facilitating the discussion comprises setting up communication channels among decision makers belonging to the identified sub-groups (“The need of a face-to-face meeting disappears with the use of this model, because the own computer system acts as the moderator. Experts can directly communicate with the system by using their mobile device from any place in the world and at any time. Hereby, a continuous information flow among the system and each member of the group is produced, which can help reach a consensus between the experts in a faster way and to obtain better decisions.” [pg. 1246, right column, ¶4] note: Examiner is interpreting this to allow decision makers (i.e. Experts) to communicate among themselves and with the moderator]). 
Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palomares in view of Perez and further in view of Chou et al. (A fuzzy simple additive weighting system under group decision-making for facility location selection with objective/subjective attributes, hereinafter "Chou").

Regarding claim 14, the combination of Palomares and Perez teaches the system of claim 1, however the combination fails to explicitly teach wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision 
Chou teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker to evaluate each member of a specified subset of the full set of decision alternatives along a specified set of attributes. (“A high-tech company plans to identify a site to build a new plant. After initial screening and consideration of the critical attribute availability of skilled workers (classified as both critical and subjective), three alternatives A1, A2 and A3 are selected for further evaluation. A committee of four decision-makers, D1, D2, D3 and D4 is formed to determine the best alternative site. Four selection attributes are considered: (a) transportation availability (C1); (b) availability of skilled workers (C2); (c) climatic conditions (C3) and (d) investment cost (C4). These attributes are classified into two groups again (Table 3). The subjective attributes include transportation availability, availability of skilled workers, and climatic conditions. The objective attributes include only investment cost.” [pg. 140-141 § 4. Illustrative example, step 1; note: Examiner is interpreting this step as giving each decision maker a set of attributes relating to the decision alternatives and asking for an evaluation of a subset of alternatives. The three alternatives selected would be a specified subset of decision alternatives. The four selection attributes would be related to those alternatives.])
Palomares, Perez, and Chou all teach group decision making and are analogous and in the same field of endeavor. Chou specifically teaches using objective/subjective attributes in consideration of the group decision making problem. It would have been [Chou, pg. 133, ¶2]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palomares in view of Perez and further in view of Cameron et al. (Military Decision Making using Schools of Thought Analysis - A Soft Operational Research Technique, with Numbers, hereinafter "Cameron").

Regarding claim 16, the combination of Palomares, and Perez teaches the system of claim 4, where Perez further teaches wherein the step of identifying the sub-groups of decision makers comprises. (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: Examiner is interpreting agents to be identical to decision makers and experts.]):
However the combination of Palomares and Perez fails to explicitly teach applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; 
Cameron teaches applying a Kendall-Tau analysis to determine sub-groups of similar decision makers (“A macro was developed in Excel that provides Kendall’s rank correlation coefficient (τb) for all pairs of participants, and for pairing each participant with the group’s ranking by rank sum.” [pg. 6, ¶2, lines 1-2] note: By doing a Kendall-Tau analysis, similar “participants” (decision makers) who show considerable agreement would be grouped together.); and within each sub-group of decision makers (See pg. 6-8 for identifying clusters (i.e. sub groups)), identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. (A representative from the sub-group's ranked options can be discussed. “It may also lead to a renewed discussion of the criteria used to rank the alternatives, as statements of proposed criteria often leave a lot to individual interpretations. In this example, the participants could return to a discussion of their individual interpretations of “anticipated value to their future professional careers”. It may be that, only once the participants have applied some candidate criteria to alternatives, do they realize the interpretations by some participants are at considerable variance with the interpretation of others." [pg. 7, ¶2, lines 3-8; note: Examiner is interpreting this as a ranked pairs analysis.])
Palomares, Perez, and Cameron all teach group decision making and are analogous and in the same field of endeavor. Cameron specifically teaches decision [Cameron, pg. 2, ¶7]

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 

Regarding claims 1-7 and 9-21, 
In response to applicant’s arguments that the amended claims overcome the 35 U.S.C. § 101 rejection.

Applicant’s arguments
Applicant appears to argue on pg. 9 that the claimed steps are not mathematical concepts, certain methods of organizing human activity or mental processes and therefore not directed to an abstract idea.
Applicant appears to argue on pg. 10-12 that the claims recite a particular arrangement of elements that is configured to overcome a problem in a specific technological field of computer technology and that produces a useful and concrete end result and thus the claimed subject matter is directed to an 

Examiner’s response
In response to argument A, the examiner respectfully disagrees. It is respectfully noted in the rejection above, the claimed subject matter include steps that can be interpreted as mental steps or certain methods organizing human activity. The applicant’s argument recites no explanation or reasoning as to why any of the claimed subject matter is not a mental process or method of organizing human activity. Therefore, applicant’s arguments are not persuasive. 

In response to argument B, the examiner respectfully disagrees. It is respectfully noted in the rejection, the computer elements recited in the claims are generic computer components that are used to apply a judicial exception and therefore not integrated into a practical application. The claims do not positively recite any steps that show an improvement to computer functionality. As set forth in the rejection, utilizing generic computer components to apply the judicial exception does not amount to an integration into a practical application nor to significant more than the judicial exception. Therefore, applicant’s arguments are not persuasive. 

In response to applicant’s arguments on pg. 13-15, applicant appears to assert the limitation “wherein the step of actively facilitating the discussion comprises setting up communication channels between the decision makers.” is not taught by the collective teachings of the cited references. In particular, applicant is argues “setting up” communication channels between the members is not taught, however in addition to the cited art rejection above, Perez does disclose ([pg. 1244, right col, ¶3]: “In these cases, experts will probably need assistance to establish connections among them and to obtain a clear view of the consensus process progress. This help can be provided through mobile technologies, because it can be considered an efficient way for a continuous communication flow: it allows experts to always have dynamic and updated information to determine the current consensus process status, and at the same time, it provides mechanisms for sending expert preferences in real time, i.e., to simulate real discussion processes. With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.”). Perez’s system uses mobile devices in order to provide experts the opportunity to communicate with each other in cases where direct communication is not available. By performing wireless communication, it is inherent that a communication channel would need to be set up in order for the experts to communicate with each other. Therefore, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        




/ERIC NILSSON/Primary Examiner, Art Unit 2122